Per Curiam:

This was an action brought by Mary Harvey against the Atchison, Topeka & Santa Fé railroad company, for injuries alleged to have been caused by the negligence and carelessness of the company.
The petition alleges that on August 3, 1882, the plaintiff was a passenger on the ears of the company, going from Osage City to Peterton, the latter being a station on the line of the road where trains regularly stop to take on and to let off passengers; that after the train had stopped at Peterton, and while the plaintiff was getting off, she was violently thrown from the train of ears upon the ground and greatly injured and bruised upon her face and arms; and that such injuries were caused by the company failing to stop its train at the proper place, and by starting and running its cars on its railroad track after the train had stopped and before the plaintiff had got off the cars, and before she had time or could get off *751from the cars, and by starting the train before she knew or had reason to know that the train was going to be moved or started. •
Within the authority of The Union Pacific Railway Company v. Fray, just decided, the judgment in this case must be reyersed. The general verdict of the jury is for $700. The jury returned in their special findings that the actual damages of the plaintiff by reason of her injuries were $300. It is not claimed that the plaintiff is entitled to exemplary damages. If it were intended to give the $400 for the pain and suffering of the plaintiff, as claimed by counsel, that sum should have been included in the actual damages specially found by the jury. It was not so included, and therefore we cannot say with any certainty what the $400 were given for. Further than this, some of the answers to the special questions are so evasive and unsatisfactory as to lead to the belief that the railroad company did not have a fair and impartial trial.
The judgment of the district court will be reversed, and the cause remanded for a new trial.